PER CURIAM.
This is an appeal from a final judgment permitting a party to intervene and ordering a dissolution of a benevolent foundation and directing distribution of the assets to the First Baptist Church of DeLand.
It appears that an internal disruption of the Foundation affairs and a general disagreement among the principal factors had reached such a stage that the trial court found an irreconcilable conflict to exist destroying the primary purposes of the corporate charter, and therefore, after considering all the evidence, directed that the duly selected president was still president of the Foundation and directed that she wind up the affairs of the Foundation and distribute the net assets to the First Baptist Church of DeLand.
It would serve no good purpose to recite here, in detail, the various steps of the legal proceedings taken in this case or to go into the question of the evidence. Suffice it to say that the trial courts order comes to this court clothed with a presumption of correctness and the appellants have not demonstrated reversible error, therefore, the orders appealed from are affirmed.
RAWLS, Acting C. J., and JOHNSON and SPECTOR, JJ., concur.